DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 3, 2021 has been entered. Claims 1, 4, 5, 9-13, 16, 18, 20-22 are now pending. Claims 1, 12, 13 are amended. The species of MHC class II polypeptide SEQ ID NOs:37-45 are rejoined for examination with Class I polypeptide SEQ ID Nos:3-36, therefore claims 4 and 5 are rejoined. Claims 1, 4, 5, 9, 12, 13, 16, 18, and 20 are currently being examined as drawn to the elected species of immune inducer composition comprising polypeptides and MHC class I polypeptides, and rejoined species of MHC class II polypeptides. Claims 10, 11, 21 and 22 remain withdrawn.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. A title relevant to immunogenic peptides of SCD1 protein is suggested.

Claim Objections
3.	Claim 5 is objected to because of the following informalities:  Claim 5 recites (f)-(h) listing without any previous listing of (a)-(e).  Appropriate correction is required.

4.	Claim 9 is free of the art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Maintained Rejection
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 4, 5, 12, and 13 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because it is not a patent-eligible product of nature. The claims are directed to polypeptide and peptide sequences that occur in nature (as part or all of the stearoyl-CoA desaturase 1 “SCD1” polypeptide). Although the peptides are fragments of protein or SCD1 sequences that occur in nature, breaking the bonds between amino acids to from fragments is not considered sufficient to make the peptide structurally significantly in vivo.

Response to Arguments
6.	Applicants argue that the claimed polypeptides are not naturally occurring.

7.	The arguments have been considered but are not persuasive. Contrary to arguments, the claimed peptide sequences are naturally occurring sequences of SCD1 protein found in nature. Examiner established that SCD1 polypeptide is a naturally occurring protein and that the claimed peptides are simply sections or fragments of it, and these fragments are not markedly different from the SCD1 sequences occurring in nature. Applicants have not argued against the fact that SCD1 polypeptide SEQ ID NO:2 occurs in nature, and Applicants have not argued against Examiner’s assertion that the claimed peptide sequences are not markedly different from the sequences occurring in the natural SCD1 protein. Examiner points Applicants to their published instant specification at paragraph [10] that states the SCD1 protein is naturally occurring:
[0010] As a result of intensive research, the present inventors have found that the human SCD1 protein consisting of the amino acid sequence represented by SEQ ID NO: 2 is specifically expressed in tissues or cells of malignant lymphoma, breast cancer, liver cancer, prostate cancer, ovarian cancer, renal cancer, colorectal cancer, stomach cancer, malignant brain tumor, esophageal cancer, and lung cancer. 
 
Applicants are directed again to the USPTO Memorandum issued March 4, 2014 (submitted with previous Office Action) with regards to patent eligibility for claims drawn 


New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claims 16, 18 and 20 are ejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 16 encompasses a method of preventing cancer, comprising administering to a subject in need thereof, the composition of claim 13.
The instant specification discloses in Example 3 at paragraph [155], stimulating T cells with peptide SEQ ID NOs:3-23, resulting in IFN-ɣ production. The specification discloses: “As a result, a clearly higher IFN-γ production was observed in the supernatants of Lanes 4 to 24 in which the dendritic cells pulsed with the polypeptides having the amino acid sequences represented by SEQ ID NOs: 3 to 23 were used, as compared to the supernatants of Lanes 1 and 2 in which the dendritic cells not pulsed with any polypeptide and the dendritic cells pulsed with the negative control polypeptide, respectively, were used (FIG. 2). These results revealed that the peptides of SEQ ID NOs: 3 to 23 are T cell epitope peptides having an ability to specifically stimulate the 
	The specification does not disclose any working examples of preventing cancer. A search of relevant art does not reveal SCD1 peptides preventing cancer when administered to a subject.
One cannot extrapolate the disclosure of the specification to the enablement of the claims because the specification lacks the critical steps necessary in presenting some type of predictable response in a population of hosts deemed necessary to prevent cancer. Reasonable guidance with respect to preventing any cancer relies on quantitative analysis from defined populations which have been successfully pre-screened and are predisposed to particular types of cancer or have had cancer. The 
Reasonable correlation must exist between the scope of the claims and scope of enablement set forth, and it cannot be reasonably predicted that cancer will be prevented by the claimed methods. Therefore, in view of the novel nature of the invention, lack of support in the state of the art for prevention of cancer, the quantity of experimentation necessary to predictably prevent cancer,  lack of guidance in the specification, and the absence of working examples, it would require undue experimentation for one skilled in the art to practice the invention as claimed.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject Claim 5 is dependent on claims 4 and 1. Claim 1 is limited in scope to polypeptides consisting of the amino acid sequence of any one of SEQ ID NOs:3-45. Claim 5 recites polypeptides comprising one to several amino acid deletions, substitutions, insertions or additions in the amino acid sequence of (f),  and polypeptides comprising a partial sequence of any one of the polypeptides of (f), which are all outside the scope of polypeptides recited in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	Examiner notes that if claim 5 is rewritten in independent form, Examiner will apply prior art of record (US Patent Application Publication 2014/0154206, Kurihara et al, published June 2014; and WO 2009/090651, Halevi et al, published July 2009) to the claimed polypeptides having any alterations from SEQ ID NOs:37-45.

10.	All other objections and rejections recited in the Office Action mailed March 8, 2021 are hereby withdrawn in view of amendments and arguments.


11.	Conclusion: Claims 1, 4, 5, 12, 13, 16, 18, and 20 are rejected to. Claims 5 and 9 are objected to.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/           Primary Examiner, Art Unit 1642